UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 0-22583 ORBIT/FR, Inc. (Exact Name of Registrant as Specified in its Charter) DELAWARE 23-2874370 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification No.) 506 Prudential Road, Horsham, PA (Address of principal executive offices) (Zip Code) (215) 674-5100 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x There were 6,001,773 shares of common stock, $.01 par value, outstanding as of November 21, 2011. ORBIT/FR, Inc. Index Page No. PART I FINANCIAL INFORMATION Item 1 Consolidated Financial Statements Condensed Consolidated Balance Sheets—September 30, 2011(Unaudited) and December 31, 2010 4 Condensed Consolidated Statements of Operations—Three and nine months ended September 30, 2011 and 2010 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows—Three and nine months ended September 30, 2011 and 2010 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4 Controls and procedures 17 PART II Other Information Item 1 Legal Proceedings 19 Item 1A Risk Factors 19 Item 6 Exhibits 19 Signatures 20 3 Index ORBIT/FR, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) September 30, December 31, Unaudited ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance of $62 and $90 Inventory Costs and estimated earnings in excess of billingson uncompleted contracts Income tax refunds receivable Deferred income taxes Other Total current assets Property and equipment, net Deferred income taxes Cost in excess of net assets acquired Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accounts payable—parent company Accrued expenses Customer advances 75 Billings in excess of costs and estimated earningson uncompleted contracts Short term debt Current portion of long term debt 26 Total current liabilities Long term debt Stockholders' equity: Preferred stock: $.01 par value: Authorized shares2,000,000 Issued and outstanding sharesnone Common stock: $.01 par value: Authorized shares10,000,000 Issued shares6,084,473 61 61 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) - foreign currency translation adjustment ) ) Treasury stock82,700 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 4 Index ORBIT/FR, Inc. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except share and per share data) Three Months Ended Nine Months Ended September 30, September 30, Contract revenues $ Cost of revenues Gross profit Operating expenses: General and administrative Sales and marketing Sales, marketing, general and administrative – MVG Research and development Insurance proceeds ) Total operating expenses Operating (loss) income ) ) Other income (loss), net ) ) ) (Loss) income before income taxes ) ) Income tax expense (benefit) 93 ) ) Net (loss) income ) ) Other comprehensive (loss) income - Foreign currency translation adjustment ) 11 ) Total comprehensive (loss) income $ ) $ $ ) $ Basic (loss) income per share $ ) $ $ ) $ Diluted (loss) income per share $ ) $ $ ) $ Weighted average numberbasic common shares Weighted average numberdiluted common shares See accompanying notes. 5 Index ORBIT/FR, Inc. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) Nine Months Ended September 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Stock based compensation 24 31 Deferred income taxes ) Changes in operating assets and liabilities: Accounts receivable Inventory ) ) Costs and estimated earnings in excess of billings on uncompleted contracts ) ) Income tax refunds receivable Other current assets ) Accounts payable and accrued expenses ) 94 Accounts payable—parent company Customer advances ) (2 ) Billings in excess of costs and estimated earnings on uncompleted contracts Net cash (used by) provided by operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities: Proceeds from short term notes payable Repayment of short term notes payable ) ) Proceeds from long term debt Repayment of long term debt (4
